DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remark, filed 12/23/2021, with respect to KAUFMAN et al (US 2020/0226748) and GEORGESCU et al (US 2019/0206056) have been fully considered and are persuasive.  The 35 USC 102 and 35 USC 103 rejections has been withdrawn. 
New claim amendments overcome the rejections KAUFMAN et al (US 2020/0226748) and GEORGESCU et al (US 2019/0206056). The claims are allowed. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, similarly claims 11 and 20, cited prior art of record do not teach the claim limitation alone or in combination. Specifically, 

KAUFMAN et al (US 2020/0226748) teaches a tool can be provided for viewing the 2D CT slices as well as for abdominal and pancreas/cystic lesion specific 3D volume rendering and measurements. The 3D visualization can help the user to observe the location of the cystic lesion in relation to the gland and the duct. However, tweaking rendering parameters for individual datasets is time consuming and requires specialized knowledge. Thus, the exemplary system, method, and computer-accessible medium, can include an automatic transfer function generation to alleviate the user of this chore, as well as special rendering modes to enhance the characteristic features of the different cystic lesion types (0090). And D densely connected convolutional blocks and be a concatenation operation of the feature maps from previous layers (0113). 
GEORGESCU et al (US 2019/0206056) teaches patch is a term of art used to refer to an image portion taken from a WSI, typically with a square or rectangular shape. In this respect we note that a WSI may contain a billion or more pixels (gigapixel image), so image processing will typically be applied to patches which are of a manageable size (e.g. ca. 500×500 pixels) for processing by a CNN. The WSI will thus be processed on the basis of splitting it into patches, analyzing the patches with the CNN, then reassembling the output (image) patches into a probability map of the same size as the WSI. The probability map can then be overlaid, e.g. semi-transparently, on the WSI, or part thereof, so that both the pathology image and the probability map can be viewed together. In that sense the probability map is used as an overlay image on the pathology image. The patches analyzed by the CNN may be of all the same magnification, or may have a mixture of different magnifications, e.g. 5×, 20×, 50× etc. and so correspond to different sized physical areas of the sample tissue. By different magnifications, these may correspond to the physical magnifications with which the WSI was acquired, or 

KAUFMAN et al and GEORGESCU et al, alone or in combination do not teach the following claim limitations:  “…passing the image data through a first convoluted neural network to compute low order features, passing the low order features through at least one second convoluted neural network to compute a course segmentation that is smaller than the raw image data, wherein each pixel of the course segmentation indicates a class of a corresponding area in the raw image data, recovering a spatial resolution of the course segmentation by copying and concatenating the low order features into a third convoluted neural network to generate and compute an initial segmentation based on a single image in the image data, refining the initial segmentation by fusing initial segmentation data with information corresponding to other views and scales by at concatenating and weighting at least the first image initial segmentation data with the raw image data and generating second image segmentation data, and analyzing the second image segmentation data thereby detecting tissue lesions if present.”
	Claims 1-2, 4, 6-12, 14, 16-20 are allowed and renumber as claims 1-16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656